Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 1 of 13




                 ([KLELWG
                     ([FHUSWHG
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 2 of 13


1                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK
2                  NO. 10-cv-6950-AT-RWL
3        X----------------------------X
          H. CHRISTINA CHEN-OSTER,    : CIVIL ACTION
4         SHANNA ORLICH; ALLISON      : DEPOSITION OF:
          GAMBA; and MARY DE LUIS,    :
5                                     :
                       Plaintiffs,    :
6                                     : EDITH A. HUNT
                  vs.                 :
7                                     :
          GOLDMAN, SACHS & CO. and    :
8         THE GOLDMAN SACHS GROUP,    :
          INC.,                       :
9                                     :
                       Defendants.    :
10                                    :
         X----------------------------X
11
12       C O M P U T E R I Z E D    T R A N S C R I P T
         of the stenographic notes of the proceedings in
13       the above-entitled matter as taken by and before
         MELISSA J. LUMI, a Certified Court Reporter, No.
14       30X100237000, and Notary Public of the State of
         New Jersey, taken remotely, on September 30, 2020
15       commencing at 10:15 in the forenoon.
16
17
18
19
20
21
22
23
24       Job no. 4273283
25       Pages 1 - 221

                                                                   Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 3 of 13


1        A P P E A R A N C E S:
2
3        LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
         BY:     MICHELLE A. LAMY, ESQ
4                ANNE B. SHAFER, ESQ.
                 275 Battery Street - 29th Floor
5                San Francisco, California                  94111
         Attorneys for the Plaintiffs.
6
7
         SULLIVAN & CROMWELL, LLP
8        BY:     AMANDA FLUG DAVIDOFF, ESQ.
                 LEILA R. SIDDIKY, ESQ.
9                1700 New York Avenue N.W. - Suite 700
                 Washington, D.C.               20006
10       Attorneys for the Defendants.
11
12       ALSO PRESENT:
                 Jim Roberts - Videotape Specialist
13               Gena Palumbo, Esq. - Goldman Sachs
14
15
16
17
18
19
20
21
22
23
24
25

                                                                   Page 2

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 4 of 13


1        process, based on recommendations that come up
2        and get reviewed by a committee, were the topic
3        of many career development panels that were held
4        by divisions across the firm to help demystify
5        the process so that people could understand how
6        the processes worked and therefore lend an heir
7        of credibility to them, but those were not
8        conversations that I was personally involved in.
9                   Q.        I'm asking specifically about the
10       human capital management review with respect to
11       gender.      Was that something that was made known
12       to employees?
13                            MS. DAVIDOFF:             Objection to form.
14                  A.        I do not know.
15                  Q.        We've discussed a little bit
16       conversations you've had with Lloyd Blankfein
17       regarding People survey.                More broadly speaking,
18       though, how involved was Mr. Blankfein with
19       respect to diversity efforts at Goldman Sachs?
20                            MS. DAVIDOFF:             Objection to form.
21       Vague.
22                  A.        And also I did not -- one of your
23       words, how involved was Lloyd Blankfein in
24       diversity what to the form?
25                  Q.        Efforts.

                                                                 Page 169

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 5 of 13


1                   A.        I would say Lloyd was very
2        involved with diversity efforts.                   I would
3        describe him as a champion.
4                             (Court reporter clarification.)
5                   A.        A champion.
6                   Q.        And what would that description be
7        based on?
8                   A.        The pattern of communication from
9        the executive office, the number of times Lloyd
10       would appear in front of different diverse groups
11       as part of, you know, affinity network meetings,
12       he helped us launch the firm wide network, the
13       firm wide women's network, he helped launch the
14       women's network within fixed income currencies
15       and commodities, and a general egalitarian
16       fairness-minded individual.                 As someone who came
17       from an underprivileged background himself, he
18       really embraced all concepts for diversity.
19                  Q.        Did you and Mr. Blankfein ever
20       discuss how women performed compared to men in
21       the 360 review?
22                  A.        We did not.
23                  Q.        Do you know whether Mr. Kennedy
24       ever had that conversation with Mr. Blankfein?
25                  A.        I do not.

                                                                  Page 170

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 6 of 13


1        being presented.
2                             I don't recall that I specifically
3        had a personal conversation with Lloyd about it,
4        but I think the cross-ruffing process is one
5        where we really took extra steps to ensure that
6        there was gender equality involved in the process
7        and I'm sure that he would have been very much
8        aware of that and very much interested in
9        results.
10                  Q.        Did you ever have conversations
11       with Mr. Blankfein about a gender pay gap at
12       Goldman Sachs?
13                            MS. DAVIDOFF:           Objection.
14       Foundation.
15                  A.        I did not.
16                  Q.        Do you know if Mr. Kennedy had a
17       conversation with Mr. Blankfein about a gender
18       pay gap at Goldman Sachs?
19                            MS. DAVIDOFF:           Objection to form.
20                  A.        I do not.
21                  Q.        Are you aware of any
22       recommendations made to Mr. Blankfein about
23       diversity that he did not support?
24                  A.        Not that I recall.
25                  Q.        How involved was David Solomon

                                                                   Page 172

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 7 of 13


1        with diversity efforts at Goldman Sachs?
2                   A.        During the era when I was
3        responsible for all of the human resources
4        activities of the fixed income currencies and
5        commodities division, David was very actively
6        involved in the initiatives.
7                   Q.        Was Mr. Solomon involved on
8        diversity issues while you were head of GLD?
9                   A.        I don't exactly have a tracking of
10       David Solomon's career in my mind, but at one
11       point he became co-head or head of IBD, the
12       investment banking division.                 The fact that there
13       was the presentation on diversity to the
14       investors banking division operating committee,
15       generally those things happened because they're
16       requested by someone.            So I would surmise that
17       that was something that was produced at David's
18       request.
19                            David was very involved in the
20       recruiting activities for the firm and he was
21       actually the head of the firm wide recruiting
22       committee.
23                  Q.        Did you ever meet directly with
24       Mr. Solomon regarding diversity issues?
25                  A.        I would have met with David

                                                                Page 173

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 8 of 13


1        Solomon during the divisional business plan
2        review for the investment banking division, if,
3        in fact, he were a division head at that time.
4                   Q.        Other than through the business
5        plan review, do you recall meeting with Mr.
6        Solomon regarding diversity issues?
7                   A.        I don't specifically recall.
8                   Q.        Do you know whether Mr. Kennedy
9        met with him regarding diversity issues?
10                  A.        I don't know.
11                  Q.        Did you ever have a conversation
12       with Mr. Solomon about how women performed
13       compared to men in the 360 review?
14                  A.        No.
15                  Q.        What about the manager quartile?
16                  A.        No.
17                  Q.        What about a gender pay gap at
18       Goldman Sachs?
19                  A.        No.
20                  Q.        Do you know whether Mr. Kennedy
21       had conversations with Mr. Solomon on any of
22       these issues?
23                  A.        I do not.
24                  Q.        Are there any recommendations that
25       GLD made that Mr. Solomon did not support?

                                                                Page 174

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 9 of 13


1                   A.        Not that I am aware.
2                   Q.        How involved was Gary Cohn with
3        diversity efforts at Goldman Sachs?
4                   A.        I'm sorry.         I didn't hear the
5        beginning of that question.
6                   Q.        How involved was Gary Cohn with
7        diversity efforts at Goldman Sachs?
8                   A.        I would say that Gary was also a
9        champion.
10                  Q.        How often did you meet with Mr.
11       Cohn regarding diversity issues?
12                  A.        Specifically one-on-one with him
13       for diversity issues, I don't recall, but it was
14       not often.
15                            David was a big proponent of the
16       firm wide black network, and he met very often
17       with leaders of that affinity group and members
18       of that affinity group.
19                  Q.        So you mentioned David just now,
20       but to be clear, I'm asking about Gary Cohn.                   Is
21       your answer the same?
22                  A.        Which answer are you referring to?
23                  Q.        How often did you meet with Mr.
24       Cohn regarding diversity issues?
25                  A.        Infrequently, if ever.

                                                                Page 175

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 10 of 13


1        the U.S.
2                   Q.        Do you know who Jay Michael Evans
3        is?
4                   A.        Yes.
5                   Q.        Do you recall Mr. Evans role with
6        respect to diversity efforts at Goldman Sachs?
7                   A.        You know, I seem to recall him as
8        fairly proactive, but I could not identify
9        specific things that he did like I was able to do
10       for some of the other people we've discussed, but
11       Mike was generally highly attune to human capital
12       issues.
13                  Q.        We've discussed Mr. Paulson.              Do
14       you recall who that is?
15                  A.        I'm sorry.         I didn't hear the
16       name.
17                  Q.        Hank Paulson.
18                  A.        Oh, Hank Paulson.             Yes.   I know
19       him.
20                  Q.        Would you say that Mr. Paulson was
21       actively involved in diversity efforts at Goldman
22       Sachs?
23                  A.        Yes.
24                  Q.        Did he receive reports from you
25       about diversity efforts at Goldman Sachs?

                                                                   Page 195

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 11 of 13


1        diversity at Goldman Sachs.                 Do you recall that?
2                   A.        I do.
3                   Q.        Did Mr. Cohn have a unique role
4        within the firm in terms of monitoring or
5        advancing diversity efforts?
6                             MS. DAVIDOFF:           Objection to form.
7                   A.        One, he was president of the firm,
8        so I think by definition he had a particular role
9        in advancing diversity issues at the firm.                   I
10       know for a time he was the management committee
11       sponsor for the firm wide black network, so I
12       know he had a specific role there.                 He might have
13       had other roles as well that I don't recall at
14       the time.
15                            I do recall a time early in fixed
16       income when I was still there and he was one of
17       the heads of fixed income division, we would have
18       summer interns come to the firm and we always had
19       a substantial portion of black and Latino interns
20       as part of building our pipeline and we would
21       have an general orientation and we would have a
22       specific orientation with our underrepresented
23       minorities and Gary would come and I remember one
24       time he said, I am here this summer, I am in town
25       all week, my family is out in the Hamptons, that

                                                                 Page 198

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 12 of 13


1         means four nights a week I am available for
2         dinner, so please, get yourselves together in
3         small groups and get on my calendar because I
4         want to have dinner with you.
5                              Now, for a very senior management
6         committee person at that point in time to extend
7         that general open invitation to a group of
8         analysts and associates who are summer interns I
9         think speaks to the kind of commitment that he
10        was sharing way in advance of the 2001 diversity
11        task force.
12                   Q.        You also testified that Mr.
13        Blankfein was a champion of diversity at Goldman
14        Sachs.     Do you recall that?
15                   A.        I do.
16                   Q.        Did Mr. Blankfein have a unique
17        role within the firm in terms of monitoring or
18        advancing diversity efforts?
19                             MS. DAVIDOFF:            Objection to form.
20                   A.        Well, he did lead the 2001
21        diversity task force, and therefore, as he
22        continued to take on more and more senior
23        leadership roles in the firm, he personally
24        embraced them, and he was the one who developed
25        the idea for a 2006 diversity task force shortly

                                                                 Page 199

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1108-11 Filed 11/13/20 Page 13 of 13


1                            C E R T I F I C A T E
2
3
4                             I, MELISSA LUMI, a Certified Court
5        Reporter and Notary Public of the State of New
6        Jersey certify that the foregoing is a true and
7        accurate Computerized Transcript of the
8        Deposition of Edith Hunt, who was first duly
9        sworn by me.
10
11                            I further certify that I am
12       neither attorney, of counsel for, nor related to
13       or employed by any of the parties to the action
14       in which the Depositions are taken, and further
15       that I am not a relative or employee of any
16       attorney or counsel employed in this case, nor am
17       I financially interested in the action.
18       Dated: October 1, 2020
19
20
21                         <%13396,Signature%>
                           MELISSA LUMI, C.C.R.
22
23
24
25

                                                                 Page 221

                                 Veritext Legal Solutions
                                      866 299-5127
